PARKER, J.,
concurring:
I want to add a word to give my own views about the construction of these sections of the statute that have been referred to by Judge Wildman.
Upon looking into the statutes we find that Rev. Stat. 3988 (Lan. 6468), in substance, if not precisely in its present form, has been upon the statute books a great many years. I have not gone back beyond 1873, but it was there then, requiring that boards of education should advertise for bids in certain cases. The earliest provision that I find for a director of schools is in the statute passed April 25, 1904, 97 O. L. 360. My view of the functions of this officer or employe is that he has certain clerical duties to perform, and that he may exercise certain authority by virtue of the statute, and he may do certain other things under authority derived from the board of education. He shall purchase supplies and equipments as authorized by the board of education, and he is to attend to the clerical work incident to •advertising for bids, in cases where bids are required by the statute, i i. e., Rev. Stat. 3988 (Lan. 6468).
As to the construction to be put upon Rev. Stat. 3988 (Lan. 6468), much light is given by the ease of Board of Education v. *510drews, 51 Ohio St. 199 [37 N. E. Rep. 260]. My view of the matter i® that advertisement for bids was not required ,in the purchase of fuel, and that the director of schools in purchasing this coal was under the-control of the board of education, and that it was a purchase by the board, or a purchase by a director of schools under authority derived from the board. According to the record submitted he does not seem to have been vested with authority to make the purchase, but only to solicit proposals; and that he should first advertise for bids was not required by the board nor by the statute. His action amounted to simply soliciting proposals. When these bids or proposals came in it became the duty of the board to consider them, and in considering these proposals they were not in any way hampered or controlled by the provisions of the section respecting the acceptance of the lowest responsible bid. Of course they were bound to execute their trust with honesty and fidelity, notwithstanding the absence of such requirement; but we agree that to impeach or invalidate their action in the premises, it is not sufficient to show that the board may have blundered, may have fallen into some error, or that it may not have done the wisest thing possible under the circumstances. Certain members of the board admit on the witness stand that if they had had the light upon the subject at. the time of this transaction that has been thrown upon it since, they would probably have voted for the acceptance of another proposal, either a proposal to furnish smokeless coal, or the proposal that they did afterwards accept. But it is not evident to us that such information was presented to them, or that they were aware that such information was within their easy reach, as would have apprised them that, other of „the bids were more advantageous to the board of education than the one accepted. The evidence submitted upon that subject is-not so clear that it can be fairly said that by failing to avail themselves-of this information they abused their authority to an extent that would render the transaction void, or that it ought to move a court of 'equity to enjoin the contract made.